Exhibit 10.2
MEMORANDUM OF UNDERSTANDING
The parties to this Memorandum of Understanding (“Memorandum”) are Integra Bank
Corporation, Evansville, Indiana (“Corporation”), a bank holding company, and
the Federal Reserve Bank of St. Louis, St. Louis, Missouri (“Reserve Bank”).
On September 16, 2009, Corporation, at a duly constituted meeting, adopted a
resolution authorizing and directing Michael J. Alley, Interim Chairman and
Chief Executive Officer, on Corporation’s behalf, to enter into this Memorandum
and consented to compliance with each of the following provisions:
1. Corporation will utilize its financial managerial resources to assist its
subsidiary bank in addressing weaknesses identified at its most recent
examination, and achieving/maintaining compliance with any supervisory action
between the bank and its primary regulator.
2. Corporation will declare no corporate dividends without the prior written
approval of this Reserve Bank. Any request to pay such a dividend will be
submitted 30 days in advance of the proposed payment date and will be supported
by a written analysis that clearly shows the payment of the dividend to be
consistent with the Board of Governors’ Policy Statement on the Payment of Cash
Dividends.
3. Corporation will not incur additional debt without the prior written approval
of this Reserve Bank.
4. Corporation and its nonbank affiliates will not make any distributions of
interest or other sums on trust preferred securities without the prior written
approval of this Reserve Bank. All requests for prior approval will be submitted
at least 30 days prior to the required notice of deferral on the trust preferred
securities. All requests will contain, but not limited to, current and projected
information on consolidated earnings, cash flow, capital, asset quality, and
ALLL needs of the subsidiary bank.
5. Within 30 days of the end of each calendar quarter (September 30,
December 31, March 31, and June 30) following the date of this Memorandum,
Corporation shall submit to this Reserve Bank a parent company balance sheet,
income statement, and statement of cash flow for the parent company, as well as
a status report on compliance with each provision of the Memorandum.

 

 



--------------------------------------------------------------------------------



 



All communications regarding this Memorandum shall be addressed to:

             
(a)
  Mr. Timothy A. Bosch   (b)   Mr. Michael J. Alley
 
  Vice President       Interim Chairman of the Board
 
  Federal Reserve Bank of St. Louis       Integra Bank Corporation
 
  One Federal Reserve Bank Plaza       21 S.E. Third Street
 
  St. Louis, Missouri 63166-0442       P.O. Box 868
 
          Evansville, Indiana 47705-0868

This Memorandum is not a “written agreement” for purposes of Section 8 of the
Federal Deposit Insurance Act, as amended.
WHEREAS, the parties have caused this Memorandum to be executed as of the 16th
day of September, 2009.

                  FEDERAL RESERVE BANK OF ST. LOUIS       INTEGRA BANK
CORPORATION  
By:
  /s/ Timothy A. Bosch       By:   /s/ Michael J. Alley
 
               

The undersigned directors of Integra Bank Corporation acknowledge that they have
read and understand each provision of the Memorandum.

     
/s/ Michael J. Alley
  /s/ Sandra Clark Berry
 
   
Michael J. Alley, Interim Chairman
  Sandra Clark Berry
 
   
/s/ H. Ray Hoops
  /s/ Thomas W. Miller
 
   
Dr. H. Ray Hoops
  Thomas W. Miller
 
   
/s/ Arthur D. Pringle, III
  /s/ Robert L. Goocher
 
   
Arthur D. Pringle, III
  Robert L. Goocher
 
   
/s/ Richard M. Stivers
  /s/ Daniel T. Wolfe
 
   
Richard M. Stivers
  Daniel T. Wolfe

 

 